Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on 10/17/2019, wherein claims 1-20 are currently pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  This preamble reads as “configuring” a software which would direct the claim to claim non-functional descriptive material (software by itself is not patentable under §101).  However, the core limitations after “comprising” are properly directed to non-software method steps (still an abstract idea under Alice §101). Examiner will examine based on the core limitations but appropriate correction is required. (NOTE: as one example, Applicant could re-write the preamble as “A method to manage the workforce of a contact center comprising…”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 16654356 (reference application) and copending application No. 16656124. Although the claims at issue are not identical, they are not patentably distinct from each other because the dependent claims (limitations of the dependent claims) 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed 
The core limitations of the independent claims (see claim 1 below) and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and also using mathematical concepts to achieve the organizing.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further recite obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining and generating steps, configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The core limitations of dependent claims 2-7, for example, for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the location; and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the determined break pattern [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
Since dependent claims 9-15 and 17-20 recite substantially similar limitations as claims 2-7, claims 9-15 are therefore rejected under the same rationale and reasoning provided above for claim 2-7.
Since dependent claims 17-20 recite substantially similar limitations as claims 2-7, claims 17-20 are therefore rejected under the same rationale and reasoning provided above for claim 2-7.

  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569).
As per claim 1, Ristock discloses a method for configuring a workforce management system for a contact center (Abstract [“route task objects to multiple agents…workforce management…routing strategy…workflow strategy”]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”]) comprising:
interfacing with a contact center by a workforce management system (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface]); 
determining a plurality of agents associated with the contact center by the workforce management system (Abstract [“workforce management (WFM)”]; figs. 7-9; ¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0058-0063 [“Workforce Management (WFM) Server”], 0069, 0085); 
retrieving presence data for each agent from the contact center by the workforce management system, wherein the presence data for an agent comprises a plurality of events and each event is associated with a time (¶¶ 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to 
for at least one agent of the plurality of agents, determining one or more shifts for the at least one agent based on the presence data for the at least one agent by the workforce management system (¶¶ 0053-0060, 0063-0067, 0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0062-0065 [routing to a workbin…identify Agents who will be available or unavailable], 0071-0073); and 
for the at least one agent of the plurality of agents, generating a schedule for the at least one agent by the workforce management system based on the determined one or more shifts (¶¶ 0053-0060, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”]).  
Although Ristock discloses all of Applicant’s above limitations, Ristock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Ristock to show Applicant’s claimed concept as each of those embodiments are taught by Ristock itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Ristock itself (same reference) would 



As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 16, claim 16 discloses substantially similar limitations as claim 1 above; and therefore claim 16 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Ristock discloses the method of claim 1, further comprising: for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the location (¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0026-0034 [remote agent], 0030-0034 [contact center can have many centers and arrangements, and “agents…geographic locations…routing calls…remote agents…either locally-based or remote from the contact center”], 6, 0044 [various components of the contact center…multiple contact centers…distributed across various geographic locations]); and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the determined one or more shifts (¶¶ 0053-0060, 0065-0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status 


As per claim 4, Ristock discloses the method of claim 1, wherein the events comprise one or more of computer logins, computer logouts, communications, and application activities (¶¶ 0010 [communication], 0023-0024 [email (communication), messaging, chat], 0041-0042 [agents…customers…authentication process], 0046-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).
As per claim 5, Ristock discloses the method of claim 1, further comprising: for the at least one agent of the plurality of agents, determining, based on the presence data, maximum hours for the at least one agent, minimum hours for the at least one agent, and one or more break patterns that the at least one agent is available to work (see citations above for independent claim and also see ¶¶ 0024-0034, 0053-0060, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”], 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or 
As per claim 6, Ristock discloses the method of claim 5, further comprising generating the schedule for the at least one agent based on the determined maximum hours, the determined minimum hours, and the determined one or more shifts that the at least one agent is available to work, and the determined break pattern associated with the at least one agent (¶¶ 0053-0060 [routing strategy and details provided], 0062-0065 [routing to a workbin…identify Agents who will be available or unavailable], 0071-0073, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”], 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”]).
As per claim 7, Ristock discloses the method of claim 1, wherein interfacing with the contact center by the workforce management system comprises: requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials (¶¶ 0041-0042 [agents…customers…authentication process], 0047-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569) in view of Woodings et al., (US 8,060,394).
As per claim 3, Ristock discloses the method of claim 1, wherein determining the one or more shifts associated with the at least one agent based on the presence data for the at least one agent comprises: inferring, from the presence data, times worked by the at least one agent for each day of a plurality of days; and determining the one or more shifts for the at least one agent based on the times worked by the at least one agent for each group of days of the plurality of days (¶¶ 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0085-0087 [“agent…availability (presence)…agent…who is currently available”]).
Ristock does not explicitly state the term “week” of the plurality of weeks (although it is known that weeks/months are just grouped days).
Analogous art Woodings (workforce management) discloses managing workforce where work is categorized in weeks and months (note that months are composed of weeks) (col. 13, line 19 – col. 14, line 61; col. 15, line 45 – col. 16, line 8; col. 25, line 28 – col. 26, line 5).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock week/weeks and week of plurality of weeks as taught by analogous art Woodings in order to determine shifts and work times since doing so could be performed readily by any 



As per claims 9-15, claims 9-15 disclose substantially similar limitations as claims 2-7 above; and therefore claims 9-15 are rejected under the same rationale and reasoning as presented above for claims 2-7.
As per claims 17-20, claims 17-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 17-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
McCord et al., (US 2018/0121766): enhanced human/machine workforce management using reinforcement learning.
Etter et al., (US 9,123,009): Facilitates equitable assignment of rotating shifts to agents in a contact center.  In one embodiment, points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  Based on the previously allocated points, future undesirable shifts are assigned to agents.  The point allocation scheme accommodates various exceptions scheduling periodic rotating shifts, such as skipping assignment of an agent from an upcoming undesirable shift, agents leaving, swapping a shift, and agents being added.  In another embodiments, agents are assigned to rotating shifts using constructs of a cycle and a rotation template, which facilitates assigning agents to a work schedule with a calendar in a repetitious manner, and where certain shifts are non-rotational in nature and other shifts are rotational in nature.
Laredo et al., (US 2011/0216897)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683